Citation Nr: 1033864	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-42 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE


Entitlement to service connection for degenerative joint disease 
of the thoracic spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988 and 
from November 2002 to October 2003.  An Army National Guard 
Retirement Points History Statement also shows that he served 
with the Army Reserve from March 1988 to April 1990 and with the 
Army National Guard from September 1994 until he was ordered to 
active duty in November 2002.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board remanded the case for further development in January 
2007.  That development was completed, and the case was returned 
to the Board for appellate review.  In September 2008, the Board 
issued a decision, which in pertinent part, denied service 
connection for degenerative joint disease of the thoracic spine.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
December 2009 Order, the Court vacated the September 2008 Board 
decision with respect to the issue of entitlement to service 
connection for degenerative joint disease of the thoracic spine 
and remanded the matter to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have degenerative 
joint disease of the thoracic spine that manifested in service or 
within one year thereafter or that is causally or etiologically 
related to his military service or to a service-connected 
disorder.


CONCLUSION OF LAW

Degenerative joint disease of the thoracic spine was not incurred 
in active service, may not be presumed to have been so incurred, 
and is not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
November 2004, prior to the initial decision on the claim in May 
2005, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
in connection with the claim and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2004 letter indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed physical or mental condition and a 
relationship between the claimed condition and the service- 
connected condition.  Additionally, the August 2005 statement of 
the case (SOC) and the May 2007 and July 2010 supplemental 
statements of the case (SSOC) notified the Veteran of the reasons 
for the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  These 
documents also provided him with the pertinent regulations. See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the November 2004 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.   In 
addition, the November 2004 letter also informed him that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal department or 
agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
March 2006 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there had been changes 
in the Veteran's condition.  The letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  His service treatment records as well as 
all identified and available VA and private medical records are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  The Veteran was afforded 
VA examinations in April 2005 and May 2007 in connection with his 
claim for service connection for a thoracic spine disorder, and 
an additional medical opinion was also obtained in June 2010 in 
compliance with the May 2010 Board remand.   

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
discussed below, the Board finds that the June 2010 VA medical 
opinion with its accompanying addendum is more than adequate, as 
it is predicated on a full reading of the service treatment 
records as well as the private and VA medical records contained 
in the Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the statements of the appellant, 
as well as medical literature and provides a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the veteran in 
this case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for degenerative 
joint disease of the thoracic spine.  His service treatment 
records do show that he sustained two injuries to his back in 
service.  The first injury occurred in June 1999 while the 
Veteran was serving in the Army National Guard.  He fell 
backwards approximately four feet from a five ton military 
vehicle onto his back on solid pavement.  The second injury was 
sustained while the Veteran was serving on active duty in Germany 
in February 2003.  He slipped on an icy road and fell on his back 
against the ground. 

Following the June 1999 accident, a physical examination revealed 
multiple contusions over the cervical, thoracic, and lumbar 
spine, and he had minor bleeding on his head.  There was no 
fracture, nausea, or vomiting.  He had dizziness that subsided 
after ten seconds.  A headache developed on his way to the 
hospital, and he was assessed as having cephalgia that was 
probably an ophthalmoplegic migraine.  The Veteran was also 
diagnosed with a possible fracture bilaminar of the T5 region, a 
soft tissue contusion of the thoracic spine region with a 
possible mild cervical sprain or strain, and a possible soft 
tissue injury to the left shoulder.   It was noted that the 
injury was temporary.  The Veteran was seen three weeks later at 
which time it was noted he did not appear to have an acute 
fracture, but rather a musculoligamentous injury that he 
sustained during his accident.  The Veteran continued to report 
very minimal thoracic pain.  Instead, his primary complaints 
pertained to his left shoulder.  The remainder of the Veteran's 
service treatment records from his service in the Army National 
Guard was negative for any complaints, treatment, or diagnosis of 
a spine or back disorder.   Thus, any symptomatology the Veteran 
experienced during his Army National Guard service appears to 
have been acute and transitory and to have resolved.

The Veteran was thereafter activated in November 2002.  As 
previously noted, the Veteran subsequently injured his back in 
February 2003 at which time he was diagnosed with a spinal 
contusion of the thoracic vertebrae and a lumbosacral strain 
secondary to the fall.  It was noted that the injury was 
temporary, and the remainder of his service treatment records are 
negative for any complaints, treatment, or diagnosis of a spine 
or back disorder.  Indeed, his September 2003 separation 
examination found his spine to be normal.  Moreover, the Veteran 
did not seek treatment immediately following his separation from 
service or for several years thereafter.  In fact, the Veteran 
reported a medical history of recurrent back pain and a back 
injury in January 2004, yet a clinical evaluation found his spine 
to be normal.  Therefore, the Board finds that degenerative joint 
disease of the thoracic spine did not manifest in service or for 
several years thereafter.

In addition to the lack of evidence showing that degenerative 
joint disease of the thoracic spine manifested during active duty 
service or within close proximity thereto, the medical evidence 
of record does not link any current diagnosis to the Veteran's 
military service.  With respect to the Veteran's thoracic spine, 
the May 2007 VA examiner noted that there was a question of a T5 
fracture in service, but observed that a subsequent CT scan did 
not show any fracture.  The examiner indicated that a recent MRI 
did reveal an abnormality at T8-9, but stated he would be 
resorting to speculation to opine as to whether that abnormality 
was related to the T5 issue because they are two separate spinal 
levels.  The examiner also indicated that it would be resorting 
to speculation to state whether the injuries in 1999 and 2003 
caused the T8 abnormality because the cause and etiology is 
unknown.  

Moreover, the June 2010 VA examiner reviewed the Veteran's claims 
file and medical history and observed that that a MRI of the 
thoracic spine did note a T8-T9 small protrusion in the 
paracentral area.  However, he did not see any evidence of a 
significant fracture or kyphotic deformity that was consistent 
with a compression type fracture.  The examiner also commented 
that the medical literature did not support a finding that a 
small T8-T9 disk protrusion would be responsible for the 
Veteran's complaints.  Therefore, he opined that it was less than 
likely that the Veteran's current symptomatology was caused by or 
etiologically related to an injury in service.

There is no medical evidence showing otherwise.  Therefore, the 
Board finds that degenerative joint disease of the thoracic spine 
did not manifest during service or for many years thereafter and 
has not been shown to be causally or etiologically to an event, 
disease, or injury in service.

As to the Veteran's claim that he has degenerative joint disease 
of the thoracic spine that is  related to his service-connected 
right knee disability, the Board also finds that the medical 
evidence of record does not support this contention.  The Veteran 
is service-connected for a musculoligamentous strain of the right 
knee; however, the medical evidence has not established a 
relationship between a current thoracic spine disorder and his 
service-connected right knee disability.  In fact, the April 2005 
VA examiner commented that he did not find the Veteran to have a 
diffuse osteoarthritic process and did not believe that the knee 
disorder was spreading to other joints.  

In addition, the June 2010 VA examiner noted that the Veteran's 
ambulation was limited by his knee complaints.  However, he 
indicated that he knew of no significant medical literature to 
support the idea that degenerative knee arthritis with ambulation 
limitations would be able to aggravate the thoracic spine.  

In a July 2010 addendum, an examiner indicated that the June 2010 
VA examiner was no longer available.  Therefore, the July 2010 VA 
examiner, who also conducted the April 2005 and May 2007 VA 
examinations, reviewed the June 2010 VA examination report and 
commentaries.  He stated that the previous examiner was of the 
belief that it was not likely that the Veteran's thoracic spine 
degenerative changes were secondary to his service-connected knee 
disabilities.

There is no medical evidence showing otherwise.  An October 2004 
letter from Dr. K.J.P. (initials used to protect the physician's 
privacy) indicated that the Veteran had back pain and knee pain 
secondary to degenerative joint disease and osteoarthritis.  
However, she did not indicate whether she was referring to the 
Veteran's thoracic, lumbar, or cervical spine, as he has been 
treated for all three segments.  The Board also notes that she 
did not actually opine as to whether the back pain was caused or 
aggravated by the knee pain.  Instead, she appears to be 
attributing the back pain to arthritis for which she did not 
state the etiology.

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the Veteran's service-connected right 
knee disability either caused or aggravated his degenerative 
joint disease of the thoracic spine.  Accordingly, service 
connection cannot be granted on a secondary basis.  Therefore, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for degenerative joint 
disease of the thoracic spine.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for degenerative joint disease of the thoracic spine is not 
warranted.


ORDER

Service connection for degenerative joint disease of the thoracic 
spine is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


